Citation Nr: 1412378	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial increased rating for hepatitis C, currently rated at 40 percent.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2004 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire rating period, hepatitis C has resulted in no more than daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, and less than six weeks incapacitating over any 12-month period.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, is warranted for hepatitis C during the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Analysis

The Veteran is seeking increased initial ratings for hepatitis C for the entire period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Hepatitis C is rated under DC 7354, which provides that a noncompensable evaluation is assigned when the disability is non-symptomatic.

A rating of 10 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354.

A rating of 20 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

The Veteran currently has a ten percent rating for the period prior to March 3, 2006.  The effective date is April 29, 2002, the date that he filed his claim.  He has a 20 percent rating from March 3, 2006, to November 1, 2006, and a 40 percent rating from then.  

The Veteran has submitted multiple endocrinology records from 2002 to 2003 that, inter alia, discuss his hepatitis C.  At these appointments, he generally reported feeling well.  See, e.g., record from June 13, 2003.  The Veteran reported not feeling well on a few occasions.  See, e.g., July 28, 2003 record.  His weight in these records was generally around 230 pounds, and occasionally dropped to just below 220 pounds.  

The Veteran had submitted other records from Dr. A.A. as well.  A May 2003 record from Dr. A.A. states that the Veteran reported a good energy level, and that he denied nausea, vomiting, fever, chills, and chest or back pain.  A later record from August of that year notes extreme fatigue and weight loss; the Veteran's weight was 218 pounds.  The Veteran was prescribed medication for hepatitis C over this period.  Dr. A.A. indicated that he saw the Veteran in January 2004revealed inflammation.  Treatment included interferon and antiviral therapy.  

The Veteran had a VA examination in January 2004.  No fatigue, malaise, anorexia, or incapacitating episodes were reported by the Veteran.  His weight was 214 pounds.  

A note from January 30, 2004, states that while his treatment gave him flu-like symptoms, he denied nausea, vomiting, fever, and chills.  A note from August 28, 2004, indicates that the Veteran reported fatigue and low energy.  

The Veteran submitted a statement dated January 31, 2006, which indicated that in the last 30 months he has suffered from daily fatigue, malaise, nausea, and loss of appetite.  He reported losing 40 pounds in the last year, and lost consciousness twice.  He also reported body aches and chronic upper quadrant discomfort.  

In conjunction with his statement, the Veteran also provided a January 28, 2006, record from Dr. A.A.  He reported that the Veteran was chronically fatigued with low energy levels during his treatment, and was mildly depressed during therapy.  It was noted that while the Veteran reported some improvement after halting antiviral therapy, he still struggled with fatigue, low energy, right sided upper abdominal pain, and arthralgia.  

On VA examination in November 2006, the examiner stated that the Veteran's hepatitis does not affect his body weight, but does cause chronic fatigue.  It was noted that his condition causes easy fatigueability, arthralgia, gastrointestinal problems, nausea, vomiting, loss of appetite, and right quadrant pain.  Over the prior year, he noted 3 incapacitating episodes lasting ten days each.  His weight was 215 pounds.  

The Veteran also submitted private records from Dr. D.B., dated February 2005 to December 2007.  However, these records primarily relate to the Veteran's diabetes, and generally describe the Veteran's hepatitis as stable.  His weight ranged from a low 198 pounds in August 2005, to 224 pounds in December 2007.

The Veteran submitted a statement in March 2009 reflecting that he has experienced weight loss due to his hepatitis, and that he has had incapacitating episodes of at least 4 weeks over the past year.  However, he does not elaborate on either detail.  

After the Veteran stated that his hepatitis had worsened in a statement from April 2012, he had another VA examination in September of that year.  His weight was 230 pounds.  The examiner indicated that the Veteran had not had any incapacitating episodes over the past year, although fatigue and weakness were noted.  There were no indications of cirrhosis.  The examiner stated that hepatitis made it difficult for the Veteran to do strenuous work.  

The Veteran and his wife testified before the Board at a December 2013 hearing.  He reported constant nausea and daily incapacitating episodes.  His wife stated that the Veteran has no energy and either spends his time in bed or on the couch.  Both the Veteran and his wife testified as to the Veteran's weight loss and anemia; the Veteran stated that his current weight was 165 pounds, a 10 pound loss over the past year

The Board finds that the Veteran is entitled to a 40 percent rating for the entire appeal period, when resolving all doubt in his favor.  There are reports of fatigue, minor weight loss and hepatomegaly during the period prior to November 2006.  The Veteran was apparently undergoing treatment and was prescribed medication for hepatitis C during this period.  However, he is not entitled to an initial rating in excess of 40 percent for any period.  The degree of weight loss is not more than mild.  There is simply no support for finding that hepatitis C results in incapacitating episodes.  There are no indications in the record that a physician prescribed bed rest for any period due to the hepatitis C.  Neither VA nor private treatment records reflect that bed rest was prescribed.  At his September 2012 examination, it was noted that the Veteran had not had any incapacitating episodes over the past year.  The Veteran's claim of significant weight loss is contradicted by the clinical record.   At the November 2006 VA examination, it was noted that the Veteran's hepatitis does not affect his body weight.  Further, the Veteran's assertions of weight loss are contradicted by his own medical records.  

In summary, the Board finds that the Veteran is not entitled to an initial rating for hepatitis C in excess of 40 percent.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Board notes that there is no evidence cirrhosis or malignancy of the liver.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Veteran currently has pending a claim for entitlement to a total disability rating based on individual unemployability.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against increased initial ratings.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial rating of 40 percent, but no more, for hepatitis C, is allowed, subject to the regulations governing the award of monetary benefits.  


REMAND

The Board finds that additional development is required on the issue of the Veteran's entitlement to an initial compensable rating for bilateral hearing loss.  At his hearing before the Board in December 2013, the Veteran testified that his hearing has gotten worse.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Therefore, a new examination is warranted, and any outstanding audiology records since the Veteran's last audiology examination, in September 2012 need to be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the Veteran's assistance, identify all sources of treatment for the Veteran's bilateral hearing loss.  With any necessary authorizations, a search should be made for any outstanding records for the period since September 2012. 

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2.  Following completion of the above-requested actions, schedule a VA examination to evaluate the current severity of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


